Title: To John Adams from William Bentley, 19 July 1819
From: Bentley, William
To: Adams, John


				
					Sir,
					Salem. 19. July 1819
				
				After I sent my reply to Mr Marston, I received your affectionate Letter of July 15. I am persuaded your indulgent opinion has given my young friend more pleasure, than all the applause of his audience. He has not a friend, who has not seen the extract I gave him.In regard to the North Carolina declaration we have been as much surprised, as any persons who have read it. We searched general & particular historians in vain. We have a train of enquiries, of which we will communicate the result. It must have been known when the declaration of Independence in 1776 was written. I have added, Sir, four copies of the paper which contain it, bearing date June 5, & it is an ample reward for every care to collect them, that they will be received by him who was pleased to direct the search for them.  Like my young friend I feel riches in the degree of your favor,   than in all learned or public honours. I am with the greatest respect / of your public & private character,  / your devoted Servant,
				
					William Bentley.
				
				
			